Citation Nr: 1042378	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.29 for diabetes mellitus, type II, due to 
hospitalization treatment.

3.  Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 for diabetes mellitus, type II, due to surgery 
requiring convalescence.

4.  Entitlement to an evaluation in excess of 10 percent (to 
include a 30 percent rating or higher) for deformity of both feet 
including transverse longitudinal arches, hammertoes and hallux 
valgus, bilaterally, with degenerative changes of both 
metatarsals, from December 12, 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 2008 and July 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The September 2008 rating decision 
denied the appellant's claim for entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus, type II, and denied 
entitlement to a temporary total evaluation for hospitalization 
or convalescence for service-connected diabetes mellitus.  The 
July 2009 rating decision found clear and unmistakable error 
(CUE) in an October 1984 rating decision which reduced the 
evaluation for the appellant's service-connected foot disability 
from 30 percent to 10 percent, effective January 1, 1985, 
restored an evaluation of 30 percent effective January 1, 1985, 
and assigned a staged evaluation of 10 percent, effective 
December 12, 1988.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the October 1984 rating decision had been 
affirmed by a May 1985 Board decision.  When the Board affirms a 
decision of an RO, the RO determination is subsumed by the final 
appellate decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  
However, as the RO found CUE in the October 1984 rating decision, 
the appellant has not been prejudiced thereby, but rather 
advantaged by such action.  As such, the matter is deemed to be 
moot and will not be addressed.  

The Board also notes that the appellant filed a claim for 
entitlement to a temporary 100 percent evaluation for diabetes 
mellitus, type II.  The September 2008 rating decision on appeal 
considered the issue of entitlement to an increased evaluation 
for diabetes mellitus, type II.  The May 2009 statement of the 
case also considered the issue.  In his substantive appeal, 
received in May 2009, the appellant indicated that he wanted to 
appeal all issues listed on the statement of the case.  As such, 
the Board finds that a timely appeal has been completed and the 
issue of entitlement to an increased evaluation for diabetes 
mellitus, type II, is for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 20 
percent for diabetes mellitus, type II, and entitlement to an 
evaluation in excess of 10 percent (to include a 30 percent 
rating or higher) for deformity of both feet including transverse 
longitudinal arches, hammertoes and hallux valgus, bilaterally, 
with degenerative changes of both metatarsals, from December 12, 
1988, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not reflect 
that the appellant required hospitalization treatment or 
observation for service-connected diabetes mellitus, type II, 
from May 2008 to September 2008.

2.  The competent clinical evidence of record does not reflect 
that the appellant sustained surgical treatment requiring a 
period of convalescence, surgery with severe postoperative 
residuals, or immobilization by cast for service-connected 
diabetes mellitus, type II, from May 2008 to September 2008.




CONCLUSIONS OF LAW

1. The criteria for a temporary total disability evaluation under 
38 C.F.R. § 4.29 for diabetes mellitus, from May 2008 to 
September 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.29 (2010).

2. The criteria for a temporary total disability evaluation under 
38 C.F.R. § 4.30 for diabetes mellitus, from May 2008 to 
September 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for a temporary total 
evaluation for service-connected diabetes mellitus, type II.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter dated in August 2008 fully satisfied the duty to 
notify provisions, including notice of the degree of disability 
and the evidence required to support a claim for a temporary 
total convalescence or hospitalization rating.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman, 19 Vet. App. at 490. 

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination in 
August 2008.  The August 2008 VA examination report is thorough 
and supported by VA outpatient treatment records and provided 
findings pertinent to the rating criteria.  Thus, the examination 
in this case is adequate upon which to base a decision.  Further, 
as the appellant claimed entitlement to a temporary total 
evaluation for the period from May 2008 to September 2008, a more 
current examination would be irrelevant to the temporary total 
evaluation claims.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.	Temporary Total Ratings

In his June 2008 claim, the appellant requested a temporary 100 
percent evaluation for a period of medical leave from work from 
mid-May 2008 due to his service-connected diabetes mellitus, type 
II.  In a March 2009 notice of disagreement, the appellant 
clarified that he was requesting a 100 percent rating for five 
months that he was on medical leave from his job.  The appellant 
last worked in May 2008 and stated that he was on medical leave 
for five months.  He requested a temporary disability evaluation 
from May 2008 to October 2008.

A June 5, 2008 VA treatment record noted that the appellant was 
on medical leave from work, and wanted it extended because he 
could not take the stress of the job.  He reported that his 
medications made him very tired and fatigued.  On June 24, 2008, 
the appellant was seen for a VA diabetes consultation, which did 
not indicate that the appellant required hospitalization for his 
diabetes mellitus, type II.  The June 2008 VA treatment record 
does not reflect that his diabetes required insulin or 
restriction of activities.  A June 27, 2008 VA treatment record 
noted that the appellant was on extended leave from work, and 
that it had been recommended that he take an extended period of 
time to sort himself out and get treated for depression and 
anxiety.  

Application forms for leave under the Family and Medical Leave 
Act dated in May 2008 and August 2008, and signed by R.L., M.D., 
indicate that the appellant suffered from depression and anxiety, 
including periods of melancholy and an inability to concentrate.  
Significantly, the forms do not indicate that the appellant 
requested medical leave for diabetes mellitus, type II.    

Temporary Total Evaluation under 38 C.F.R. § 4.29

A total disability evaluation (100 percent) will be assigned for 
service-connected disability requiring hospital treatment or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

In the present case, the record does not reflect that the 
appellant was hospitalized for required hospital observation at 
VA expense for his service-connected diabetes mellitus, type II, 
during the period from May 2008 to September 2008.  Indeed, the 
appellant himself has not asserted that he was hospitalized for 
diabetes mellitus, type II.  Additionally, the May 2008 and 
August 2008 forms signed by R.L., M.D., indicate the appellant 
was on medical leave for depression and anxiety, not diabetes.  
Consequently, the Board finds that the appellant does not meet 
the criteria for a temporary total rating under 38 C.F.R. § 4.29 
as his service-connected diabetes mellitus, type II, did not 
result in hospital treatment or hospital observation for a period 
in excess of 21 days.  Accordingly, a temporary total evaluation 
under 38 C.F.R. § 4.29 is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Temporary Total Evaluation under 38 C.F.R. § 4.30

A total disability evaluation will be assigned for surgery 
necessitating at least one month of convalescence, surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30.  

Based on the above evidence, the Board finds that the appellant 
does not meet the criteria for a temporary total rating under 
38 C.F.R. § 4.30 as the appellant's service-connected diabetes 
mellitus, type II, did not result in a surgical treatment 
requiring convalescence.   The appellant himself has not asserted 
that he received surgical treatment for diabetes mellitus, type 
II.  In addition, as noted above, the evidence of record 
indicates that the appellant's medical leave was for anxiety and 
depression, not diabetes.  Accordingly, a temporary total 
evaluation under 38 C.F.R. § 4.30 is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.29 for service-connected diabetes mellitus due to 
hospitalization treatment, is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. §4.30 
for service-connected diabetes mellitus due to surgery requiring 
convalescence, is denied.


REMAND

The July 2009 rating decision found CUE in the October 1984 
rating decision, restored an evaluation of 30 percent for his 
service-connected foot disability effective January 1, 1985, and 
assigned a staged evaluation of 10 percent for the foot 
disability from December 12, 1988.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In July 2009, the appellant's 
representative filed a notice of disagreement with the assignment 
of a staged evaluation of 10 percent from December 12, 1988, 
referring to the staged rating as a reduction in benefits.  A 
December 2009 statement of the case adjudicated the claim as a 
propriety of a reduction issue and did not apply Hart.  The issue 
of a reduction of benefits does not apply as the issue of CUE in 
the October 1984 rating decision was previously adjudicated and 
granted, restoring the appellant's 30 percent evaluation, 
effective January 1, 1985.  The issue of entitlement to a staged 
evaluation in excess of 10 percent (to include a 30 percent 
rating or higher), from December 12, 1988, for the appellant's 
service-connected foot disability was not addressed in the 
statement of the case.  Thus, a statement of the case must be 
issued addressing the assignment of the staged evaluation of 10 
percent for the service-connected foot disability from December 
12, 1988, to include recitation of the relevant diagnostic code 
criteria.  

Further, after reviewing the record, the Board finds that the 
record is inadequate to determine the current state of the 
appellant's diabetes mellitus, type II.  In a January 2010 
statement, the appellant stated that his blood sugar had been 
running from 400 to well past 600 for the past few months.  The 
most recent VA treatment record in the claims folder, from 
December 2009, reflects that the appellant reported having acute 
hyperglycemia and uncontrolled type II diabetes.  The appellant 
reported that he would go to the emergency department for an 
evaluation of his diabetes.  A November 2009 VA treatment record 
also indicates that the appellant's diabetes mellitus, type II, 
was "out of control."  In contrast, in an August 2008 VA 
examination, the appellant stated that he was not aware of any 
hypoglycemic reactions and he denied any problems with activities 
causing hypoglycemia.  As there is evidence that the appellant's 
diabetes mellitus, type II, may have worsened and the most recent 
VA examination was more than two years ago, the Board finds that 
the August 2008 VA examination is not sufficiently 
contemporaneous for purposes of evaluating the nature and 
severity of the appellant's service-connected diabetes mellitus, 
type II.  The appellant is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds 
that a VA examination is necessary prior to appellate 
adjudication of this issue.

The December 2009 VA treatment record indicates that the 
appellant was going to report to the emergency room for an 
evaluation of his diabetes mellitus, type II.  The December 2009 
VA treatment record is the most recent VA treatment record in the 
claims file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA 
treatment records from December 2009 to present may be material 
to the appellant's claim since the records may provide a better 
picture of the current status of the appellant's service-
connected disability.  Therefore, an effort should be made to 
locate the VA treatment records from December 2009 to present so 
they may be associated with the appellant's claims folder.  See 
38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from December 2009 to present, 
including records from the Black Hills VA 
Health Care System in South Dakota.  If no 
such records are available, the claims folder 
must indicate this fact.

2. After any VA treatment records have been 
associated with the claims file, schedule the 
appellant for a VA examination by a physician 
with appropriate expertise to determine the 
current nature and severity of his service-
connected diabetes mellitus, type II.

The examiner should note whether the 
appellant's diabetes mellitus, type II, 
requires insulin, a restricted diet, 
regulation of activities, and/or whether he 
has episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or visits 
to a diabetic care provider, and/or 
progressive loss of weight or strength or 
other complications.

The claims folder must be made available to 
the examiner for review in connection with 
the examination, including a complete copy of 
this remand.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the appellant's complaints and clinical 
findings, clinically correlating his 
complaints and findings relative to diabetes 
mellitus, as appropriate.

3.  Then, readjudicate the issue of 
entitlement to a staged evaluation in excess 
of 10 percent (to include a 30 percent rating 
or higher) for the appellant's service-
connected foot disability, from December 12, 
1988, to include consideration of the 
relevant diagnostic criteria.  If the claim 
remains denied, the appellant and his 
representative must be provided a statement 
of the case.  The statement of the case 
must contain citation to the relevant 
diagnostic code criteria.  The appellant 
should be afforded an appropriate period to 
respond.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus, 
type II.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009)



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


